Name: Commission Regulation (EEC) No 1860/82 of 12 July 1982 amending Regulation No 184/66/EEC as regards the amount of the standard fee per farm return for the 1983 accounting year and the arrangements for payment
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/ 10 Official Journal of the European Communities 13 . 7 . 82 COMMISSION REGULATION (EEC) No 1860/82 of 12 July 1982 amending Regulation No 184/66/EEC as regards the amount of the standard fee per farm return for the 1983 accounting year and the arrangements for payment Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 Regulation No 184/66/EEC is hereby amended as follows : 1 . The following is added to the first subparagraph of Article 5 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 2143/81 (2), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation No 184/66/EEC of 21 November 1966 concerning the collection , verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings (3), as last amended by Regula ­ tion (EEC) No 2076/81 (4), provides for a standard fee of 67 ECU per duly completed farm return for the 1982 accounting year ; Whereas, as a result of the general rise in costs and its effects on the cost of completing the farm return , the fee should be revised ; Whereas , in order to ensure a more rational phasing of the financial operations involved in paying the stan ­ dard fee, provision should be made for a payment on account, with conditions to which payment of the fee is subject remaining unchanged ; '  73 ECU for the 1983 accounting year . 2. The following subparagraph is added to Article 5 : ' From the 1983 accounting year, this sum shall be paid in two instalments :  a payment, on account, of 50 % of the fee for the number of returning holdings laid down in Annex I to Regulation (EEC) No 1859/82 at the beginning of each Member State's accounting year,  the remainder, to be calculated by multiplying the standard fee by the number of duly completed farm returns forwarded to the Commission and subtracting the abovemen ­ tioned payment on account, shall be paid within six months of the receipt of the farm returns by the Commission .' Article 2 This Regulation shall enter into force on 20 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 109 , 23 . 6 . 1965, p . 1895/65 . C~) OJ No L 210 , 30 . 7 . 1981 , p . 1 . O OJ No L 203 , 23 . 7 . 1981 , p . 20 . 0 OJ No 213, 20 . 11 . 1966 , p . 3637/66 .